Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered July 9, 1971, convicting him of attempted burglary in the third degree, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment not to exceed three years. Judgment reversed as to the sentence, on the law, and otherwise affirmed, and case remanded to the Criminal Term for resentencing. In our opinion, the sentencing court was in error when it stated that it could not certify defendant to the care and custody of the Narcotic Addiction Control Commission because of an outstanding parole warrant. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.